Title: To Thomas Jefferson from John Bondfield, 6 October 1787
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 6 October 1787

At my return from the Country I found the inclosed letter on my Desk which I omitted in mine of the 21st. Ulto.
Every appearance here bespeaks preparatives for offensive or deffensive measures. All the workmen in the different branches of the Marine Service are took up and sent to the different arsenals and orders are come to the Marine Board not to grant any more seamen leave to embark til further orders.
Should hostilities take place the American Navigation if Neutre will reap great advantages but great abuses will take place which it will be difficult to prevent. The conections betwixt England and America will facilitate the means to obtain Cover for British bottoms under American Registers. France cannot enjoy the like advantages. Difference of Language and other striking objects will make any attemps of false papers subject to more rigourous scrutin. The Courts of both Nations will have employment from the contests that will arise. Nothing less than an Act of Navigation carrying protection to American Built ships only with other partial cloggs can free the Americans from lending their names and transfering to other Nations the advantages which circumstances would give them exclusively.

We have many arrivals of late from America the wharehouses fill and little prospect of being spe[edily] emptied. I am assured from good authority that the Farmers at this day have upwards of two Year’s consumation in Store. By what I can learn all or the greatest part of the Tobaccos here are for account of London and Glasgow Houses who speculated in Virginia and that the Virginia planter will be but little affected by the result of this market. It is true Tobaccos had got up a few shillings in Virginia but the Exchange was at forty on London which ballanced the advance, and the new Crop will bring the prices to the former level. In England and Holland Tobaccos are at 22.2¾ and 3d. At both markets heavy charges attend. Our charges are very moderate, and at equal prices ours is a better market. I could wish to see a steddy intercourse established betwixt Virginia and this City but the repeated retard that all consignments meet with in having returns, deters us from speculating, and all the consignments from Virginia having fallen on the English line, where conections have another tendance, I do not find a single House established in a respectable solid line. The measures taking in the Convention at Philadelphia appear to be conducted with secrecy or at least the arrivers are entirely unacquainted of any diliberations resolved on.
With due respect I have the honor to be Sir Your very hble Servant,

John Bondfield

